823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Angelo HOWARD, a/k/a Bey Bey, Defendant-Appellant.
No. 86-7696
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1987.Decided July 2, 1987.

Angelo Howard, appellant pro se.
Joseph Sedwick Sollers, III, William Daniel Quarles, Office of the United States Attorney, for appellee.
Before WIDENER, HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Angelo Howard, a federal inmate, pled guilty in 1986 to distribution of cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  He now wishes to attack his guilty plea and requested the district court to aid him by furnishing him with a free copy of the transcript of the proceedings in his case.  The district court denied the motion and Howard appeals.


2
A free transcript may be provided to indigent prisoners asserting a claim under 28 U.S.C. Sec. 2255 if a trial or circuit judge certifies that the appeal is not frivolous and that the transcript is needed to decide the issue presented in the suit.  28 U.S.C. Sec. 753(f).  Generally, if the matters on which the collateral attack is based are within the knowledge of the petitioner, there will be no need for a transcript.  See United States v. Shoaf, 341 F.2d 832, 835 (4th Cir. 1964); United States v. MacCollom, 426 U.S. 317, 327-28 (1976).  Howard alleges that he needs exact transcript quotations in order to show that his guilty plea was not voluntary, but was induced through threats and coercion.  Because the voluntariness of his plea is a matter which is within Howard's knowledge, the district court did not err in finding that no particularized need had been shown by Howard.


3
Therefore, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.